File No. 812-14071 UNITED STATES OF AMERICA BEFORE THE U.S. SECURITIES AND EXCHANGE COMMISSION Amended and Restated Application for an Order under Section 6(c) of the Investment Company Act of 1940 for an exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the Act and Rule 22c-1 under the Act, under Sections 6(c) and 17(b) of the Act for an exemption from Sections 17(a)(1) and 17(a)(2) of the Act and under Section 12(d)(1)(J) of the Act for an exemption from Sections 12(d)(1)(A) and 12(d)(1)(B) of the Act In the Matter of Ranger Alternative Management, L.P. Ranger Funds Investment Trust Please send all communications to: JoAnn M. Strasser, Esq. Thompson Hine LLP 41 South High Street, Suite 1700 Columbus, OH43215-6101 As filed with the Securities and Exchange Commission on March 5, 2013 TABLE OF CONTENTS I. Actively-Managed Exchange Traded Funds. 3 A. Applicants and Other Entities. 3 1. The Trust. 3 2. The Advisor. 3 3. The Distributor. 3 B. The Funds. 3 1. The Initial Fund and its Investment Objective. 3 2. All Funds and their Investment Objectives. 4 3. Benefits of Funds to Investors. 4 4. Benefits of 12(d)(1) Relief. 5 C. Capital Structure and Voting Rights; Book Entry. 5 D. Exchange Listing. 5 E. Purchases and Redemptions of Shares and Creation Units. 6 1. Placement of Orders to Purchase Creation Units. 6 2. Payment for Creation Units. 11 3. Rejection of Creation Unit Purchase Orders. 11 4. Redemption. 12 5. Pricing of Shares. 13 F. Shareholder Transaction and Operational Fees and Expenses. 13 G. Dividend Reinvestment Service. 13 H. Availability of Information. 14 I. Sales and Marketing Materials; Prospectus Disclosure. 14 J. Third Party Broker Dealer Issues. 15 II. Funds of Actively-Managed Exchange-Traded Funds. 15 A. The Investing Funds. 15 B. Proposed Transactions. 16 C. Fees and Expenses. 16 D. Conditions and Disclosure Relating to 12(d)(1) Relief. 16 III. Request for Exemptive Relief and Legal Analysis. 16 A. Sections 2(a)(32) and 5(a)(1) of the Act. 17 B. Section 22(d) of the Act and Rule 22c-1 under the Act. 18 C. Section 22(e) of the Act. 19 D. Sections 17(a)(1) and 17(a)(2) of the Act relating to ETF Relief. 21 E. Sections 12(d)(1)(A) and 12(d)(1)(B) of the Act. 23 F. Sections 17(a)(1) and 17(a)(2) of the Act relating to 12(d)(1) Relief. 27 G. Discussion of Precedent. 29 IV. Conditions. 29 A. ETF Relief. 29 B. 12(d)(1) Relief. 29 V. Procedural Matters. 32 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 x In the Matter of: Ranger Alternative Management, L.P.
